Citation Nr: 1746017	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a nervous condition [now characterized as an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), and PTSD].

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3. Entitlement to service connection for PTSD.

4. Entitlement to an initial increased rating in excess of 30 percent disabling from November 1, 1993 to March 25, 2010 for ischemic heart disease status post myocardial infarction with coronary artery bypass graft (CABG).

5. Entitlement to a compensable initial rating prior to June 27, 2016 and in excess of 10 percent disabling thereafter for bilateral hearing loss.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971, with service in Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio and St. Louis, Missouri Department of Veterans Affairs (VA) Regional Offices (RO) in November 2009 (denying service connection for PTSD), February 2011 (granting service connection for ischemic heart disease status post myocardial infarction (ischemic heart disease) at 30 percent disabling from November 1, 1993 to March 25, 2010), and in July 2011 (granting service connection for bilateral hearing loss at zero percent disabling). An interim March 2017 rating decision increased the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective June 27, 2016.

The Board observes that, in March 2009, the Veteran sought service connection for PTSD. In November 2009, the RO adjudicated the Veteran's claim as a new claim of service connection for PTSD; however, the RO denied a claim of service connection for a "nervous condition," in a September 1977 rating decision. The Veteran's current PTSD stems from the same factual basis as the nervous condition claim and is thus indistinguishable from it. See, e.g., June 1977 VA medical certificate diagnosing anxiety neurosis. As such, the Board must consider this claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (defining "factual basis" of a Veteran's claim for service connection as the Veteran's underlying disease or injury). Therefore, the Board has recharacterized the issue on the title page of this decision as one for reopening a previously denied claim and will address it accordingly. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for a nervous condition as two separate claims for an acquired psychiatric disorder other than PTSD and PTSD, as reflected on the title page.

The Veteran was granted a 100 percent rating for his ischemic heart disease for the period prior to November 1, 1993 and as of March 26, 2010. He cannot be assigned higher than a 100 percent rating for his disability. Accordingly, those periods of time are not before the Board and the Board has characterized the claim accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder and PTSD, and increased ratings for ischemic heart disease and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed September 1977 rating decision denied the Veteran's original claim of service connection for a nervous condition based on a finding that there was no in-service incurrence. 

2. Evidence received since the September 1977 rating decision tends to show that the Veteran experienced stressors during his service in Vietnam.




CONCLUSION OF LAW

1. New and material evidence has been received, and the claim of service connection for a nervous condition [now characterized as an acquired psychiatric disorder other than PTSD and PTSD] may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a September 1977 rating decision, the AOJ determined that the evidence of record did not reflect in-service incurrence of any mental abnormality. 

Since that time, the Veteran submitted a statement in June 2009 wherein he reported that the 11th Aviation Company, 1st Cavalry was "constantly under fire" in close proximity to his place of duty. Additionally, during a July 2011 VA mental examination he reported that heavy mortaring at his base was a source of significant distress and caused him to react with intense fear, helplessness, and horror. This evidence is clearly "new," because it postdates the September 1977 rating decision, and is also "material," because it represents an in-service stressor or incurrence of the Veteran's nervous condition, relates to previously unestablished elements of service connection, and raises a reasonable possibility of substantiating the underlying claim. Consequently, the claim of service connection for a nervous condition may be reopened. 


ORDER

The appeal to reopen a claim of service connection for a nervous condition [now characterized as an acquired psychiatric disorder other than PTSD and PTSD] is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

A December 1992 Request for and Authorization to Release Medical or Health Information and an August 1997 Supplemental Security Income Request for Information reflect that the Veteran received Social Security Administration (SSA) benefits. Although such records do not demonstrate he was receiving such benefits due to the disabilities at issue, the Board cannot rule out the relevance of any SSA documents. Because SSA records are constructively of record and it does not appear such records have been sought, all the claims must be remanded to seek SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In April 2011, the Veteran submitted several Authorizations for Release of Information for private physicians. Some medical records requested are already of record. See records from Dr. C. Keller, Dr. N. Howell, Hocking Valley Community Hospital, and Doctor's North Hospital. However, other records, such as those from Dr. J. DeWalt, Dr. R. Bardales, Mount Carmel Medical Center, Riverside Methodist Hospital, O'Bleness Memorial Hospital, and Genesis, are not of record and were never sought. The Veteran was never notified that such records were not obtained. Consequently, remand is necessary to inform the Veteran that those private medical records were not obtained and to give him the opportunity to submit new medical releases.

Claims relating to psychiatric disorders

In August 2017, the Veteran's representative argued that the Veteran's mood disorder is secondary to his other service-connected disabilities. Additionally, in April 2009 VA treatment records, the Veteran reported that his military training was traumatic enough to cause PTSD symptoms. In VA and private treatment records, the Veteran has been diagnosed with a generalized anxiety disorder (see February 1995 private treatment records), a mood disorder (see October 2009 VA treatment records), and PTSD (see October 2016 VA treatment records).

The Veteran underwent a VA mental examination in July 2011. He reported that he worked primarily as a cook in the military and that he did not see combat. He stated that heavy mortaring at his base (which occurred on numerous occasions) was a source of significant distress and caused him to react with intense fear, helplessness, and horror. The examiner noted that army records indicated that the Veteran was treated on base for two weeks in November 1969 for "nerves." Using DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, 4th ed.) criteria, the examiner diagnosed mood disorder NOS (not otherwise specified), by history, and opined that it is less likely than not caused by military related stressors. He noted records indicate that onset of mood symptoms occurred in the late 1970's. 

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the newest edition of the DSM, the DSM-5, with regard to all applications for benefits relating to mental disorders. 79 Fed. Reg. 45,093 (Aug. 4, 2014). This rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013. Id. at 45,094. In the rule, the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014. Id. In this case, the Veteran's claim was originally certified to the Board in May 2017; accordingly, the DSM-5 applies and remand is warranted for a new examination.

Additionally, the examiner noted records from November 1969 that do not appear to be in the claims file. The Board notes that the Veteran's original July 1977 application for service connection stated that he was treated for nerves in November 1969 for two weeks at Fort Lewis, Washington, but can find no other evidence of such treatment. Accordingly, remand is necessary to attempt to obtain those records.

	Acquired psychiatric disorder

The Board notes that the regulations relating to verification of PTSD stressors do not apply to claims for an acquired psychiatric disorder. See 38 C.F.R. § 3.304. In June 2009, the Veteran submitted a statement that the 11th Aviation Company, 1st Calvary was stationed "across [the] road from [the] mess hall" where he was assigned while in Vietnam and that they were "constantly under fire." His statements are not in apparent conflict with his military records, which demonstrate that he was in Vietnam from August 1970 to February 1971, and was assigned to the 11th Aviation General Supply Company, 1st Cavalry during that time. 

The July 2011 VA examiner failed to adequately consider the Veteran's reports relating to nearby hostile attack and continuity of psychiatric symptoms since service. Although mentioned in the Veteran's history, the examiner failed to consider the Veteran's reports of treatment for "nerves" in 1969 during service. Accordingly, remand is necessary for a new examination for these reasons as well. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

	PTSD

While a follow-up letter was sent to the Veteran following his June 2009 statement related to nearby hostile attack on the 11th Aviation General Supply Company, 1st Cavalry, the AOJ did not otherwise attempt to corroborate his statements. Although such stressors may be related to his fear of hostile military activity (for which verification is unnecessary), verification must still be sought because of the Veteran's PTSD diagnosis in his VA treatment records. Consequently remand is necessary for the AOJ to properly develop the Veteran's claimed stressors.

TDIU

The record reflects that the Veteran has not worked during the appeal period for his claim of an increased rating for his ischemic heart disease and that his inability to work is due, at least in part, to such disease. Consequently, the issue of TDIU has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran's psychiatric disorder (whether PTSD or a different acquired psychiatric disorder) also appears to be related to the Veteran's unemployability. Accordingly, the Veteran's TDIU claim is inextricably intertwined with both his claim for an increased rating for his ischemic heart disease and his claims for service connection for an acquired psychiatric disorder other than PTSD and PTSD, and the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

2. The AOJ should inform the Veteran that records from Dr. J. DeWalt, Dr. R. Bardales, Mount Carmel Medical Center, Riverside Methodist Hospital, O'Bleness Memorial Hospital, and Genesis were not obtained, and thereafter should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his disabilities. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. The AOJ should obtain all records reflecting in-service treatment for "nerves" or any mental health condition in November 1969 at Fort Lewis, Washington. All attempts to fulfill this development should be documented in the claims file.

4. The AOJ should make inquiries to all appropriate sources, including the Joint Services Records Research Center (JSRRC), to verify the Veteran's reported stressors of enemy attack near his place of duty in Vietnam. 

The inquiries should encompass August 1970 to February 1971 and relate to hostile attacks in or near the Veteran's place of duty, and any possible hostile attacks on the 11th Aviation Company, 1st Calvary, during that time. 

The AOJ should issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.

5. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

6. Once the above development is completed, the AOJ must arrange for an examination to determine the nature and cause of the Veteran's acquired psychiatric disorder(s) and PTSD using DSM-5 criteria. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify, by diagnosis, the Veteran's psychiatric disorder(s) during the appeal period. The diagnoses of PTSD in VA treatment records and the prior VA examiner's diagnosis of a mood disorder must be discussed.

(b) For each disorder diagnosed, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the disorder was either caused or aggravated any of the Veteran's service-connected disabilities? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated).

If any disorder is found to have been aggravated by the Veteran's service-connected disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) FOR ANY AQUIRED PSYCHIATRIC DISORDER OTHER THAN PTSD DIAGNOSED, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's military service? Please explain why. The examiner must consider the Veteran's reports of treatment for nerves while in service and that he was near hostile enemy attack while in Vietnam. The examiner is reminded that verification of the Veteran's statements related to his military experiences is NOT required, and the examiner should take the Veteran's statements as fact if he/she finds him credible. 

(d) IF PTSD IS DIAGNOSED, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's military service? Please explain why. The examiner is asked to consider and opine on whether the Veteran's reported stressors are related to fear of hostile enemy attack. The examiner is also asked to consider the Veteran's April 2009 statement that his military training was traumatic enough to cause PTSD symptoms.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

7. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


